ORDER

PER CURIAM.
AND NOW, this 24th day of September, 2004, the Petition for Allowance of Appeal is hereby granted, limited to the following issues:
1. Whether the Commonwealth Court erroneously decided, directly contrary to this Court’s decision in Presbytery of Beaver-Butler v. Middlesex Presbyterian Church, 507 Pa. 255, 489 A.2d 1317 (1985), and the U.S. Supreme Court’s decision in Jones v. Wolf, 443 U.S. 595, 99 S.Ct. 3020, 61 L.Ed.2d 775 (1979), that the Church of St. James the Less must turn over its property to the Episcopal Diocese of Pennsylvania?
*172. Whether, under the First Amendment of the U.S. Constitution and Article I, Section 4 of the Pennsylvania Constitution, the Diocese may not gain control over the property of St. James on the basis of 10 P.S. § 81 or on the basis of an ecclesiastical canon by which St. James never agreed to be bound?
The Application for Supersedeas is denied.
' Justice SAYLOR did not participate in the consideration or decision of this matter.